Case 4:17-cv-00872-ALM Document 54 Filed 12/10/18 Page 1 of 3 PageID #: 540




                       DECLARATION AND REQUEST FOR EXTENSION OF TIME


    Mobility Workx, LLC (MWx), represented by its co-inventors, co-founders and Principal
    Managers: Dr. Edwin Hernandez, PhD, and Dr. Abdelsalam Helal, PhD, respectfully request
    the court to grant an extension of time for Plaintiff to handle what Plaintiff perceives as a
    breach of fiduciary duties by its withdrawn counsel, and to provide urgently needed time for
    Plaintiff to replace its Counsel. MWx, represented by its co-founders and Principal Managers,
    do hereby declare and state the following facts:

    We have strong reasons to believe that MWx Counsel attorneys, Mr. David Skeels and Mr.
    Enrique (Rick) Sanchez, Jr. from Whitaker Chalk Swindle & Schwartz PLLC (Whitaker &
    Chalk), and co-council Mr. Cabrach Connor from Connor Kudlac Lee PLLC (CKL), have not
    been working to benefit MWx' interest. The following set of details are provided as a sample
    in support of this declaration.
        1. On October 3rd 2018, Dr. Hernandez discovered evidence of use of the US Patent
            7231330 by T-Mobile on a website, see Exhibit A - ANRITSU s TMOBILE Test plan
           for LTE (Exhibit A)
       2. Although MWx was informed that TMOBILE had declared that they didn t use any
           emulation technology that uses our 330 patent at the time. Attorney s Eyes Only
           (AEO) was used to cloud validation of such statement.
       3. On October 5th 2018, Dr. Hernandez pleaded to Mr. Connor not to submit the expert
           report made by Dr. Stephen Magee and his associates (e.g., Mrs. Keiko Hekkino,
           among others) as it contained false statements of a hypothetical negotiation between
           SISVEL and MWx. Actual communication with SISVEL occurred July 26, 2016
Case 4:17-cv-00872-ALM Document 54 Filed 12/10/18 Page 2 of 3 PageID #: 541




            (Exhibit B). All these documents were produced to our attorneys, and the results
            from that negotiation was that SISVEL would require us to submit the patents, but Mr.
            Davide Ferri, then one of SISVEL s Corporate Managers, expressed that our patents
            were not a good fit for SISVEL s LIE Patent Pool.
        4. Although MWx suggested removal of the section regarding SISVEL from Mr. Magee’s
            expert report, on the ground that it contains false statements, Mr. Connor submitted
            the report to opposing counsel anyway despite repeated and clear instructions to the
           opposite (Exhibit C).
        5. On October 5th, 2018, Dr. Hernandez pleaded Mr. Skeels not to submit the expert
            report made by Mr. Thomas Blackburn as Mr. Blackburn did not consider the
           ANRITSU TMOBILE LIE Test Conformance Document (Exhibit D).
               a. The test conformance report include multiple handover scenarios showing
                   when the signal is sent for handover
               b. This test report was and is a crucial discovery by Dr. Hernandez that showed
                   clearly and in a simplified fashion how handover is validated and tested by
                   T OBILE
               c. These battery of test cases are performed in all new mobile phones that
                   TMOBILE sells to their customers.
               d. MWx counsel was informed of this report discovery, and asked to convey it to
                   Mr. Blackburn and to opposing counsel requesting further discoveries on this
                   matter.
                e. Mr. Blackburn's expert report ignored this document, and we are uncertain if
                    opposing counsel has received our request for further discoveries.
        6. MWx, had only 4 hours and 41 minutes to read, review and respond to Mr. Magee
            and Mr. Blackburn’s report. The deadline for filing was midnight Central Standard
            Time on October 5th, 2018. The two reports were sent by our counsel to MWx, at
            8:00PM and 8:19P Eastern Standard Time (5h and 4h:41m before the filing
              eadline) (Exhibit E and Exhibit F). This MWx Workx, LLC, in peril. Yet, we have
            provided comments about both reports (requesting removal of the SISVEL argument
            from Mr. Magee’s report, and the addition of the Test Conformance Report reference
            in Mr. Blackburn’s report). Our repeated requests and pleases were denied, and the
            reports were sent to opposing counsel despite our disagreement.

    Prayers
    For the aforementioned reasons, Mobility orkx, LLC and its in entors and co-founding
    owners, Dr. Edwin Hernandez and Dr. Abdelsalam Helal, feel urged to contact this respected
    court directly through this declaration to state the facts and request a proper extension and
    rescheduling of court proceedings to allow Mobility Workx LLC to establish a new counsel.

   We declare under penalty of perjury that the foregoing is to the best of our knowledge true
   and correct.


   On behalf of Mobility Workx, LLC
Case 4:17-cv-00872-ALM Document 54 Filed 12/10/18 Page 3 of 3 PageID #: 542




         Name: Edwin A. Hernandez-Mondragon              Name: Abdelsalam A. Helal
         Title: Managing Principal                       Title: Managing Principal
         Date: December 6, 2018                          Date: December 6, 2018
         Place: Coral Springs, Florida, USA              Place: Lancaster, UK




                                              EXHIBITS
    EXHIBIT A
    Annotations: For instance on Pg 20 and Pg 44 contains an emulation architecture, from Pg
    39 - 493, a set of test cases for handover Complete report can be found and downloaded
    from this web site: https://drive.Qooale.com/drive/folders/1vsnXrtn-
    KBCOkPxv7oFOdXcaSwOn4TNh?usp=sharinq

    EXHIBIT B
    SISVEL Discussions and negative feedback received from SISVEL as patent portfolio might
    not have been a fit for SISVEL

    EXHIBIT C
    Damages Report first receipt at 8:18PM EST

    EXHIBIT D
    Infringement Report first recepti at 8:00PM EST

    EXHIBIT E
    Example of Instructions given to Attorneys regarding Damages Report and not filing it as it
    was written


    EXHIBIT F
    Example of Instructions given to Attorneys regarding Infringement Report and not filing it as it
   was written
